Citation Nr: 1737751	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-48 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 29, 2014 and a 70 percent rating thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in August 2017, the Veteran's representative, J. Michael Woods, requested withdrawal of representation on the basis of good cause.  The Veteran's attorney did not provide the specific reasoning.  However, in light of the Veteran's withdrawal of the entire matter on appeal, the Board will grant the motion of the Veteran's attorney and determine that any error in the attorney not providing the reasoning for good cause is harmless error.


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a letter indicating that he was withdrawing his appeal concerning the issues of entitlement to disability rating in excess of 50 percent for PTSD prior to April 29, 2014 and 70 percent thereafter and entitlement to TDIU; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Concerning the issues of entitlement to disability rating in excess of 50 percent for PTSD prior to April 29, 2014 and 70 percent thereafter and entitlement to TDIU, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In an August 2017 letter, the Veteran, through his attorney, withdrew his appeals concerning the issues of entitlement to disability rating in excess of 50 percent for PTSD prior to April 29, 2014 and 70 percent thereafter and TDIU.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed


ORDER

The appeal on the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to April 29, 2014 and 70 percent thereafter is dismissed.  

The appeal on the issue of entitlement to TDIU is dismissed. 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


